Citation Nr: 0305847	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-28 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation from an 
original grant of service connection for residuals of a 
fracture of the right mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to June 
1976.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1997 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby service connection for 
residuals of a fracture of the right mandible was granted and 
assigned a zero (noncompensable) evaluation.  In February 
2000, the Board, in pertinent part, remanded this claim in 
order to obtain additional evidence.  The case is again 
before the Board for appellate review.


FINDING OF FACT

The veteran failed to report for scheduled VA examinations 
without demonstrating good cause for such action.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the right mandible, from an original grant of 
service connection, are not met.  38 C.F.R. § 3.655(b) 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2000, the Board requested, by means of a remand 
decision, that the veteran be accorded a VA examination in 
order to ascertain the severity of his service-connected 
residuals of a right mandible fracture.  Records associated 
with his claims folder show that he failed to report at least 
three separate occasions for scheduled examinations.  In 
addition, the claims folder does not show that he has 
furnished VA with good cause for his failure to report for 
these scheduled examinations, nor does it show that the 
mailing addresses indicated in the claims folder were not his 
current addresses at the time he was notified that those 
examinations were to be performed.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, has 
held that the duty of VA to assist in the development of the 
evidentiary record does not place the burden of development 
solely with VA; rather, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Governing VA regulations stipulate that, in certain 
situations, a veteran's failure to cooperate in VA attempts 
to secure evidence, and in particular the evidence that can 
be obtained by means of a VA examination, can result in 
adverse action; specifically, "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with any... 
original claim...[other than an original compensation claim], 
the claim shall be denied."  (Emphasis added.)  38 C.F.R. 
§ 3.655(b) (2002).  That is, the law requires the denial of 
all claims in which the question before VA is the degree or 
level of disability.

In the instant case, the veteran failed to report on at least 
three occasions for scheduled VA examinations without 
demonstrating good cause therefor.  The VA regulations cited 
above clearly require VA, by use of the word "shall," to deny 
his 


claim in such circumstances.  Accordingly, and in concert 
with the provisions set forth in 38 C.F.R. § 3.655(b) (2002), 
his claim for a compensable evaluation for residuals of a 
fracture of the right mandible is denied under law.


ORDER

An increased (compensable) evaluation from an original grant 
of service connection for residuals of a fracture of the 
right mandible is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

